 



Exhibit 10.18
BLOCKED ACCOUNT AGREEMENT
     THIS BLOCKED ACCOUNT AGREEMENT (this “Agreement”) is made and entered into
as of May 25, 2005 by and among WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association (“Bank”), WORLD AIR HOLDINGS, INC., a Delaware corporation
(“Company”), and CITIBANK, N.A., as Collateral Agent (“Agent”), for the benefit
of itself and the Lenders, the Board and the Supplemental Guarantor (as such
terms are defined in the Loan Agreement referenced below).
     A. Pursuant to that certain Loan Agreement dated as of December 30, 2003
among the World Airways, Inc. (the “Borrower”), the Agent, the Board, the
Lenders and the other parties signatory thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), the
Lenders have agreed to make loans and extend other financial accommodations to
the Borrower.
     B. The Company, which is an affiliate of the Borrower, has established
certain accounts with Bank as shown on Schedule 1 attached hereto and
incorporated herein by this reference (the “Blocked Accounts”), which the Agent,
the Board, the Lenders require this Agreement be executed in connection
therewith.
     C. The parties hereto desire to enter into this Agreement in order to set
forth their relative rights and duties with respect to the Blocked Accounts and
all funds on deposit therein from time to time.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter set forth, the parties hereto agree as follows:
     1. EFFECTIVENESS. This Agreement shall take effect immediately upon its
execution by all parties hereto and shall supersede any blocked account or
similar agreement in effect with respect to the Blocked Accounts.
     2. SECURITY INTEREST; AGENCY. As collateral security for Company’s
obligations to the Agent, the Lenders, the Board and the Supplemental Guarantor
under the Loan Agreement and the other Loan Documents described therein, Company
hereby grants to Agent, for the benefit of itself, the Lenders, the Board and
the Supplemental Guarantor, a present and continuing security interest in
(a) the Blocked Accounts, (b) all contract rights and privileges in respect of
the Blocked Accounts, and (c) all cash, checks, money orders and other items of
value of Company now or hereafter paid, deposited, credited, held (whether for
collection, provisionally or otherwise) or otherwise in the possession or under
the control of, or in transit to, Bank or any agent, bailee or custodian thereof
(collectively, “Receipts”), and all proceeds of the foregoing, and Bank
acknowledges that this Agreement constitutes notice, in accordance with the
Uniform Commercial Code, of Agent’s security interest in such collateral. Agent
hereby appoints Bank as Agent’s bailee and pledgee-in-possession for the Blocked
Accounts and all Receipts, and Bank hereby accepts such appointment and agrees
to be bound by the terms of this Agreement. Company hereby agrees to such
appointment and further agrees that Bank, on behalf of Agent, shall exercise,
upon the written instructions of Agent, any and all rights which Agent may have
under the Loan Agreement, the other Loan Documents described therein or

 



--------------------------------------------------------------------------------



 



under applicable law with respect to the Blocked Accounts, all Receipts and all
other collateral described in this section.
     3. THE BLOCKED ACCOUNTS. Bank represents and warrants to Agent that: (i) it
maintains the Blocked Accounts for Company, (ii) Exhibit A is a statement or
statements produced by Bank in the ordinary course of its business regarding the
balance in each of the Blocked Accounts at the statement’s date, and it does not
know of any inaccuracy in the statement(s); and (iii) Bank does not know of any
claim to or interest in the Blocked Accounts, except for claims and interests of
the parties referred to in this agreement.
     4. CONTROL OF BLOCKED ACCOUNTS. The parties agree that this Agreement is,
among other things, a “control” agreement under the Uniform Commercial Code in
the State of Georgia. In accordance therewith, the parties agree as follows:
(i) the Blocked Accounts shall be under the sole dominion and control of Agent;
(ii) each Blocked Account shall be maintained by Bank in the name of the
Company; and (iii) to the extent the instructions are in conformity with the
terms and conditions of this Agreement, as determined by Bank in its sole
discretion, Bank shall comply with instructions originated by Agent with respect
to this Agreement and the Blocked Account, without any further consent of
Company. All instructions from Agent to the Bank shall be reasonable and shall
be reasonably acceptable to the Bank, and the Bank shall have a reasonable time
to comply with such instructions. The Bank may rely upon any instructions from
any person that the Bank reasonably believes to be an authorized representative
of Agent, provided, however, the Bank shall not be obligated to comply with any
instructions received from an “assignee” of Agent unless and until the Bank
shall have received written notice from Agent of such assignment.
     5. DEBTOR’S RIGHTS IN BLOCKED ACCOUNTS. Until receipt of instructions
originated by Agent directing disposition of the funds in the Blocked Accounts,
Company may withdraw funds and otherwise deal with the Blocked Accounts in the
ordinary course if its business, and Bank may honor Company’s instructions with
respect to the Blocked Accounts, without further consent of Agent. Upon delivery
to Bank of instructions originated by Agent that Agent is exercising its rights
to direct disposition of the funds in the Blocked Accounts (a “Notice of
Exclusive Control”), Company agrees that it will no longer be permitted to
withdraw funds from or exercise any authority of any kind with respect to funds
in the Blocked Accounts, that Bank is authorized to, and Bank agrees to, cease
complying with directions of Company with respect to the Blocked Accounts, that
Agent shall have the exclusive authority to withdraw, or direct the withdrawal
of, funds from the Blocked Accounts, and Company shall have no rights to
exercise any authority of any kind with respect to the Blocked Accounts and the
funds deposited therein. So long as this Agreement remains in effect, the
Blocked Accounts will be titled as directed by Agent. By their signatures to
this Agreement, Company hereby authorizes and directs Bank, and Bank agrees, to
comply with the instructions of Agent directing disposition of the funds without
further consent of Company and, upon Agent’s delivery of a Notice of Exclusive
Control and Agent’s wire instructions to Bank, to forward available funds to
such account as may be designated by Agent to Bank in writing from time to time;
provided, however, that any Receipt deposited to any Blocked Account shall not
be released by Bank until such Receipt has been fully and completely honored as
verified by Bank.
     6. FEES. Upon demand by Bank, Company agrees to pay all usual and customary
service charges, transfer fees and account maintenance fees (“Fees”) of Bank in
connection with

- 2 -



--------------------------------------------------------------------------------



 



the Blocked Accounts. In the event Company fails to timely make a payment to
Bank of any Fees for which demand for payment has been made, Bank may thereafter
exercise its right of set-off against any Blocked Account and any other account
of Company maintained with Bank in order to recover payment of the unpaid Fees –
which set-off shall be superior to any security interests or liens of Agent.
     7. UNCOLLECTED FUNDS. Bank shall send to Agent and Company copies of all
returned and dishonored Receipts within a commercially reasonable time following
Bank’s receipt thereof. If any Receipt deposited in any Blocked Account is
returned unpaid or otherwise dishonored, Bank shall have the right to both
charge such returned or dishonored Receipt against any Blocked Account and any
other account of Company maintained with Bank and to demand reimbursement
therefor directly from Company. In the event Company fails to timely make a
payment to Bank of any of returned or dishonored Receipts for which demand for
payment has been made, Bank may thereafter exercise its right of set-off against
any Blocked Account and any other account of Company maintained with Bank in
order to recover payment of the returned and dishonored Receipts – which set-off
shall be superior to any security interests or liens of Agent.
     8. SET-OFF. Except to the extent expressly set forth in the sections “Fees”
and “Uncollected Funds” above, Bank agrees that prior to the effective date of a
termination of this Agreement, Bank will not exercise or claim any right of
set-off or recoupment against any Blocked Account and the Receipts. And, as to
Agent, Bank hereby waives until the effective date of termination of this
Agreement, any right of set-off and any right of recoupment which it may have
against the Receipts.
     9. STATEMENTS, CONFIRMATIONS AND NOTICES OF ADVERSE CLAIMS. Upon Agent’s
written request, Bank will send copies of all statements and confirmations for
the Blocked Accounts simultaneously to Company and Agent. Bank will use
reasonable efforts to notify promptly Agent and Company if any other person
claims that it has a property interest in the Blocked Accounts or funds therein.
     10. BANK’S RESPONSIBILITY. Except for permitting a withdrawal, delivery or
payment in violation of the section entitled “Debtor’s Rights in Blocked
Accounts,” Bank will not be liable to Agent for complying with instructions or
directions from Company that are received by Bank before Bank receives and has a
reasonable opportunity to act on a Notice of Exclusive Control. Bank will not be
liable to Company for complying with a Notice of Exclusive Control or with
instructions or directions originated by Agent, even if Company notifies Bank
that Agent is not legally entitled to issue the instructions or directions or
Notice of Exclusive Control, unless Bank takes the action after it is served
with an injunction, restraining order or other legal process enjoining it from
doing so, issued by a court of competent jurisdiction, and had a reasonable
opportunity to act on the injunction, restraining order or other legal process,
or Bank acts in collusion with Agent in violating Company’s rights.

- 3 -



--------------------------------------------------------------------------------



 



     This agreement does not create any obligation of Bank except for those
expressly set forth in this agreement. In particular, Bank need not investigate
whether Agent is entitled under Agent’s agreements with Company to give
instructions or directions or a Notice of Exclusive Control. Bank may rely on
notices and communications which it believes have been given by the appropriate
party.
     11. EXCULPATION OF BANK; INDEMNITY; INTERPLEADER. The Bank undertakes to
perform only such duties as are expressly set forth in this Agreement and to
deal with the Blocked Account with the degree of skill and care that the Bank
accords to all accounts and funds maintained and held by it on behalf of its
customers. Company and Agent agree that Bank shall have no liability to either
of them, and shall have no liability to any of their respective shareholders,
directors, executives, officers, members, managers, partners, employees or
agents, for any claims, losses, damages and costs and expenses that either, both
or any combination of Company, Agent and their respective shareholders,
directors, executives, officers, members, managers, partners, employees or
agents may suffer or incur, either directly or indirectly, by reason of this
Agreement or Bank’s performance or non-performance under this Agreement, unless
occasioned by the gross negligence or willful misconduct of Bank. In no event
shall Bank be liable for (i) any claims, losses, damages or costs and expenses
resulting from computer malfunctions, computer viruses or system intrusions,
interruption of communication facilities, labor difficulties, governmental
actions affecting Bank and other similarly situated financial institutions, acts
of war, terrorism or civil disobedience, acts typically falling within the
concept of “Acts of God” or other causes beyond Bank’s reasonable control and
(ii) indirect, special, consequential or punitive damages.
     Company agrees to indemnify and hold harmless Bank and its shareholders,
directors, executives, officers, employees and agents from and against any and
all claims, losses, damages and costs and expenses suffered or incurred by any
one or more of Bank and its shareholders, directors, executives, officers,
employees or agents as a result of the assertion of any claim by any person
arising out of, or otherwise related to this Agreement or any transaction
conducted or service provided by Bank pursuant to this Agreement, other than
those ultimately determined to be founded on gross negligence or willful
misconduct of Bank.
     If a bankruptcy or insolvency proceeding shall be instituted by or against
Company, or if any third person should assert an adverse claim against any of
the Blocked Accounts, whether such a claim arises by tax lien, execution,
attachment, garnishment, levy, the claim of a trustee in bankruptcy or a
debtor-in-possession, the claim of a competing lien creditor or otherwise, and
Bank determines that its interests may be prejudiced or harmed in any respect if
it takes any one or more of the actions contemplated by this Agreement with
respect to the Blocked Accounts then Bank, in addition to any other remedies it
may possess under this Agreement, at law and in equity, may refrain from taking
any of such actions and may interplead into the registry of an appropriate state
or federal court situated in the State whose laws govern this Agreement as set
forth below, all amounts then on deposit in the Blocked Accounts, all Receipts
then in its possession and all Receipts received thereafter by Bank. The cost
and expense of such interpleader shall be borne by Company. In the event of an
interpleader in accordance with the foregoing sentences of this subparagraph,
Agent’s security interest in the Blocked Account shall continue unaffected by
the interpleader and Bank’s performance obligations under this Agreement shall
abate except for forwarding of Receipts received by it to the court in which
such

- 4 -



--------------------------------------------------------------------------------



 



interpleader was brought. Upon such interpleader, the Bank will be fully
acquitted and discharged from all liability hereunder to Agent and Company for
any obligation performable by the Bank for the first time after the filing of
such interpleader and the Bank, at any time after the filing of the
interpleader, may terminate all of its performance obligations under this
Agreement by giving notice of such termination to Agent and Company fifteen
(15) calendar days prior to the effective date of termination of its
obligations, as specified in the notice. Upon receipt of notice from Bank that
it is terminating its performance obligations under this Agreement, Agent may,
in addition to its other rights and remedies and without terminating this
Agreement, appoint another person to succeed to Bank’s position under this
Agreement.
     12. TERMINATION; SURVIVAL. The rights and powers granted herein to Agent
have been granted in order to perfect its security interest in the Blocked
Account, are powers coupled with an interest and will not be affected by the
bankruptcy of Company or by the lapse of time. Agent may terminate this
agreement by notice to Bank and Company. Bank may terminate this agreement on
30 days’ notice to Agent and Company. In the event of the notice of termination
of this Agreement by Bank, it shall promptly deliver to Agent (or its nominee)
all funds on deposit in the Blocked Account on the effective date of
termination. Any liability or obligation of Bank which arises prior to or upon
the termination of this Agreement shall survive the termination of this
Agreement. If Agent notifies Bank that Agent’s security interest in the Blocked
Accounts has terminated, this Agreement will immediately terminate. The section
entitled “Exculpation of Bank; Indemnity; Interpleader” will survive termination
of this Agreement.
     13. MISCELLANEOUS PROVISIONS.
     (a) Governing Law. This Agreement and the Blocked Accounts will be governed
by the laws of the State of Georgia. Bank and Company may not change the law
governing the Blocked Accounts without Agent’s express written agreement.
     (b) Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.
     (c) Amendments. No amendment of, or waiver of a right under, this Agreement
will be binding unless it is in writing and signed by each party hereto.
     (d) Severability. To the extent a provision of this Agreement is
unenforceable, this Agreement will be construed as if the unenforceable
provision were omitted.
     (e) Successors and Assigns. A successor to or assignee of Agent’s rights
and obligations under the security agreement between Agent and Company will
succeed to Agent’s rights and obligations under this Agreement.
     (f) Conflicting Agreements. In the event of a conflict between this
Agreement and any other agreement between Bank and Company, the terms of this
Agreement shall prevail.

- 5 -



--------------------------------------------------------------------------------



 



     (g) Notices. All notices, requests or other communications given to
Company, Bank or Agent shall be given in writing (including by facsimile) at the
address specified below:

     
Agent:
  Citibank, N.A., Agency and Trust Department
 
  388 Greenwich Street, 14th Floor
 
  New York, New York 10013
 
  Attention: Fernando Moreyra, AVP
 
  Telephone: (212) 816-5740
 
  Facsimile: (212) 816-5530
 
   
Bank:
  Wachovia Bank, National Association
 
  3414 Peachtree Road, GA9768
 
  Suite 500
 
  Atlanta, GA 30326
 
  Attention: Michael J. Romano
 
  Telephone: (404) 240- 2584
 
  Facsimile: (404) 225-4066
 
   
 
  And
 
   
 
  Wachovia Bank, National Association
 
  Mail Code VA7391
 
  10 South Jefferson Street
 
  Roanoke, VA 24011
 
   
Company:
  World Air Holdings, Inc.
 
  HLH Building
 
  101 World Drive
 
  Peachtree City, GA 30269
 
  Attention: General Counsel
 
  Telephone: (770) 632-8000
 
  Facsimile: (770) 632-8048
 
   

[Signature Page Follows]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed and delivered this
Blocked Account Agreement as of the day and year first above set forth.

                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Michael J. Romano
 
Name: Michael J. Romano    
 
      Title: Vice President    
 
                WORLD AIR HOLDINGS, INC.    
 
           
 
  By:   /s/ Gilberto M. Duarte, Jr.
 
Name: Gilberto M. Duarte, Jr.    
 
      Title: Chief Financial Officer    
 
                CITIBANK, N.A., as Agent    
 
           
 
  By:   /s/ Fernando Moreyra
 
Name: Fernando Moreyra    
 
      Title: Assistant Vice President    

Signature Page to Blocked Account Agreement



--------------------------------------------------------------------------------



 



Schedule 1

          Account No.   Description      
2000022243348
  Master Account    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

 